                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF GEORGIA
                                          ATLANTA DIVISION


             ELDER S.,                                      :
                                                            :
                   Plaintiff,                               :
                                                            :
             v.                                             :     CIVIL ACTION NO.
                                                            :     1:18-CV-00753-LTW
             ANDREW SAUL,                                   :
                                                            :
             Commissioner of Social Security,               :
                                                            :
                   Defendant.                               :

                            ORDER AND OPINION ON AN APPEAL FROM A
                              SOCIAL SECURITY DISABILITY ACTION1

                   On May 14, 2014, Plaintiff protectively filed an application for Supplemental

             security income under the Social Security Act, alleging he became disabled on

             December 1, 2005. (Tr. 15). Plaintiff brings this action pursuant to 42 U.S.C. § 405(g)

             to obtain judicial review of the final decision of the Commissioner of the Social Security

             Administration (“the Commissioner”) denying Plaintiff’s claims.

                   After Plaintiff’s application was denied initially on August 27, 2014, and on

             reconsideration on February 4, 2015, Plaintiff appealed the denial to an Administrative

             Law Judge (“ALJ”), who denied Plaintiff’s claims on April 4, 2017, finding Plaintiff

             was not disabled. (Tr. 12, 15-26, 88, 102). Plaintiff appealed the ALJ’s decision to the



                    1
                     The parties have consented to the exercise of jurisdiction by the undersigned
             pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73. (See Mar. 30, 2018, Docket
             Entry). Therefore, this Order constitutes a Final Order of the Court.



AO 72A
(Rev.8/82)
             Appeals Council, which denied Plaintiff’s request for review on January 24, 2018. (Tr.

             1-6). Plaintiff then appealed the decision to this Court. (Doc. 3). This case is now

             before the undersigned upon the administrative record and the parties’ pleadings and

             briefs, and is ripe for review pursuant to 42 U.S.C. § 405(g).

                   For the reasons set forth below, it is ORDERED that the decision of the

             Commissioner be AFFIRMED.

             I.    STANDARD FOR DETERMINING DISABILITY

                   An individual is considered to be disabled for purposes of disability benefits if he

             or she is “unable to engage in any substantial gainful activity by reason of any medically

             determinable physical or mental impairment which can be expected to result in death or

             which has lasted or can be expected to last for a continuous period of not less than 12

             months.” 42 U.S.C. § 1382c(a)(3)(A); see also 42 U.S.C. § 423(d)(1)(A). The

             impairment or impairments must result from anatomical, psychological, or physiological

             abnormalities which are demonstrable by medically accepted clinical or laboratory

             diagnostic techniques and must be of such severity that the claimant is not only unable

             to do his or her previous work but cannot, considering age, education, and work

             experience, engage in any other kind of substantial gainful work which exists in the

             national economy. 42 U.S.C. § 1382c(a)(3)(B)-(G); see also 42 U.S.C. § 423(d)(2)-(3).

                   The burden of proof in a social security disability case is divided between the

             claimant and the Commissioner. The claimant bears the initial burden of establishing

             the existence of a “disability” by demonstrating that he or she is unable to perform his

                                                         2




AO 72A
(Rev.8/82)
             or her former type of work. Once the claimant has met this burden, the burden shifts to

             the Commissioner to show that, considering claimant’s age, education, work experience,

             and impairment, there are some other types of jobs that exist in the national economy

             that the claimant can perform. The overall burden, however, rests upon the claimant to

             prove that he is unable to engage in any substantial gainful activity that exists in the

             national economy. Doughty v. Apfel, 245 F.3d 1274, 1278 n.2 (11th Cir. 2001).

                   As summarized below, a five-step sequential analysis must be used when

             evaluating a disability claim.

                   (1)    The Commissioner must determine whether the applicant is currently
                          working; if so, the claim is denied.

                   (2)    The Commissioner must determine whether the claimed impairment is
                          severe; that is, whether the impairment or combination of impairments
                          significantly limits the individual’s physical or mental ability to do basic
                          work activities; if not, the claim is denied.

                   (3)    The Commissioner must determine whether the impairment equals or
                          exceeds in severity certain impairments described in the impairment
                          listings in the regulations; if it does, the claimant is automatically entitled
                          to disability benefits.

                   (4)    The Commissioner must determine whether the applicant has sufficient
                          residual functional capacity to perform past work; if so, the claim is denied.

                   (5)    The Commissioner must determine, on the basis of claimant’s age,
                          education, work experience, and residual functional capacity, whether the
                          applicant can perform any other gainful and substantial work within the
                          economy; if so, the claim is denied.

             See 20 C.F.R. §§ 416.920-416.976.




                                                          3




AO 72A
(Rev.8/82)
             II.   FINDINGS OF FACT AND CONCLUSIONS OF LAW OF THE ALJ

                   The ALJ made the following findings of fact and conclusions of law:

                   (1)   The claimant has not engaged in substantial gainful activity since May 14,
                         2014, the application date (20 C.F.R. §§ 416.971, et seq.).

                   (2)   The claimant has the following severe impairments: cannabis use disorder;
                         schizoaffective disorder, depressive type; and anxiety (20 C.F.R. §§
                         416.920(c).

                   (3)   The claimant does not have an impairment or combination of impairments
                         that meets or medically equals the severity of one of the listed impairments
                         in 20 C.F.R. pt. 404, subpt. P, app. 1 (20 C.F.R. §§ 416.920(d), 416.925,
                         and 416.926).

                   (4)   The claimant has the residual functional capacity to perform a full range of
                         work at all exertional levels but with the following non-exertional
                         limitations: The claimant is able to understand, remember and carry out
                         simple instructions. He is able to make simple work-related decisions. He
                         is able to maintain concentration for periods of two hours at a time in an
                         eight-hour workday. He is able to ask simple questions and able to work in
                         a nonpublic area. His interaction with the general public, coworkers and
                         supervisors should be brief, superficial and occasional, but no more than
                         one third of the workday. He would work better with things rather than
                         people and no teamwork. Any interpersonal interaction should be
                         incidental to the work being performed. He is able to sustain routine work
                         without special supervision. He is able to adapt to occasional changes in
                         the work processes and environment, and he is able to be aware of normal
                         hazards and take appropriate precaution. He is able to travel to unfamiliar
                         places. Due to his medical conditions and symptoms, he would be off task
                         at unpredictable times up to 4% of the work period and he would be absent
                         one day every forty-five days.

                   (5)   The claimant has no past relevant work (20 C.F.R. §§ 416.965).

                   (6)   The claimant was born on November 23, 1971, and forty-two years old,
                         which is defined as a younger individual age eighteen to forty-nine, on the
                         date the application was filed (20 C.F.R. § 416.963).

                   (7)   The claimant has at least a high school education, and is able to

                                                       4




AO 72A
(Rev.8/82)
                            communicate in English (20 C.F.R. § 416.964).

                    (8)     Transferability of job skills is not an issue because the claimant does not
                            have past relevant work (20 C.F.R. § 416.968).

                    (9)     Considering the claimant’s age, education, work experience, and residual
                            functional capacity, there are jobs that exist in significant numbers in the
                            national economy that the claimant can perform (20 C.F.R. §§ 416.969 and
                            416.969(a)).

                    (10) The claimant has not been under a disability, as defined in the Social
                         Security Act, since May 14, 2014, the date the application was filed (20
                         C.F.R. §§ 416.920(g).

             (Tr. 21-30).

             III.   CLAIMS OF ERROR

                    Plaintiff alleges the decision of the Commissioner is in error for the reasons set

             forth below.

                    A.      The ALJ erred when she considered the evidence from View Point Health
                            as an acceptable medical source and relied upon it to reject the opinion of
                            Dr. Snook, an examining consultant.

                    B.      The ALJ erred when she rejected Plaintiff’s complaints of symptoms based
                            on his demeanor during the hearing because she failed to consider the times
                            during the hearing that he exhibited symptoms consistent with his
                            complaints.

                    C.      The ALJ erred when she relied upon Plaintiff’s daily activities to reject Dr.
                            Snook’s opinion because Plaintiff’s demeanor was not inconsistent with
                            Dr. Snook’s opinion.

                    D.      The ALJ erred when she failed to consider whether Plaintiff met listing
                            12.03 (applicable to schizophrenia spectrum and other psychotic disorders).

             IV.    SCOPE OF JUDICIAL REVIEW

                    The scope of judicial review of the Commissioner’s denial of social security

                                                           5




AO 72A
(Rev.8/82)
             benefits is limited. The court may not decide the facts anew, reweigh the evidence, or

             substitute its judgment for that of the Commissioner. The only function of the court is

             to determine whether there is substantial evidence in the record to support the findings

             and decision of the Commissioner and whether proper legal standards were applied in

             the fact-finding process. The Commissioner’s findings are conclusive if supported by

             substantial evidence and proper legal standards were applied. Barnes v. Sullivan, 932

             F.2d 1356, 1358 (11th Cir. 1991); Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir.

             1990); Walker v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987); Hillsman v. Bowen, 804

             F.2d 1179, 1180 (11th Cir. 1986); Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

             Cir. 1983).

                   Substantial evidence is more than a scintilla, but less than a preponderance. Dyer

             v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). It means such relevant evidence as

             a reasonable mind might accept as adequate to support a conclusion, and it must be

             enough to justify a refusal to direct a verdict were the case before a jury. Richardson v.

             Perales, 402 U.S. 389, 401 (1971); Hillsman, 804 F.2d at 1180; Bloodsworth, 703 F.2d

             at 1239. “In determining whether substantial evidence exists, we must view the record

             as a whole, taking into account evidence favorable as well as unfavorable to the

             [Commissioner’s] decision.” Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986).

             In contrast, our review of the ALJ’s application of legal principles is plenary. Walker,

             826 F.2d at 999. The decision reached by the Commissioner must be affirmed if it is

             supported by substantial evidence-even if the evidence preponderates against the

                                                         6




AO 72A
(Rev.8/82)
             Commissioner’s findings. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59

             (11th Cir. 2004) (per curiam).

             V.    BACKGROUND FACTS

                   On April 23, 2014, Plaintiff filed applications for a period of disability and

             disability insurance benefits, alleging disability due to major depressive disorder,

             schizoaffective disorder, anxiety, insomnia, and mood swings. (Tr. 46, 151, 172).

             Plaintiff alleges that due to his mental impairments, he has trouble with his memory,

             talking, completing tasks, concentration, understanding, following instructions, and

             getting along with others. (Tr. 223).

                   Plaintiff has been treated for his mental health problems starting in July 2014. Dr.

             John Moseri of Newport Integrated Behavioral Healthcare saw Plaintiff concerning

             Plaintiff’s complaints of depression symptoms as well as paranoia and delusions. (Tr.

             269). Dr. Moseri indicated in his notes that Plaintiff reported psychotic symptoms that

             appear to be chronically present; his behavior was described as disorganized, minimally

             communicative, and inattentive; his affect was described as inappropriate to the

             circumstances and he appeared flat, glum, and sad looking; he had episodes of

             inappropriate anger; and there were indications that he has been hallucinating. (Tr. 269-

             70). Dr. Moseri also noted, however, that Plaintiff’s speech was normal; his language

             skills were intact; his associations were intact and logical; there were no apparent signs

             of hallucinations, delusions, bizarre behaviors or other indicators of psychotic process;

             his thinking was logical and his thought content appeared appropriate; his short and long

                                                         7




AO 72A
(Rev.8/82)
             term memory was intact; he had the ability to abstract and to do arithmetic calculations;

             he was fully oriented; and his vocabulary and fund of knowledge indicate cognitive

             functioning in the normal range. (Tr. 270-71). Dr. Moseri determined Plaintiff’s global

             assessment of functioning score was sixty-five, indicating some mild symptoms. (Tr.

             271). See American Psychiatric Ass’n, Diagnostic and Statistical Manual of Mental

             Disorders 32, 34 (Text Revision 4th ed. 2000) (indicating some mild symptoms such as

             depressed mood and mild insomnia or some difficulty in social, occupational, or school

             functioning, but generally functioning pretty well and has some meaningful

             interpersonal relationships).

                   On August 27, 2014, psychological consultant Dr. Valerie Besses conducted a

             mental status examination, but could not perform testing due to Plaintiff’s difficulty

             tolerating and cooperating with the testing process. (Tr. 276, 280). Plaintiff also was

             fidgety; he appeared suspicious, agitated and distressed; his thought content appeared

             to indicate current paranoid psychosis and was characterized by irrational ideas and

             frequent derailment while talking; he appeared to react to internal stimuli and shook his

             head and mumbled to himself throughout the interview; and although he produced

             understandable speech at times, his voice was soft and hard to follow. (Tr. 277-78, 280).

             Plaintiff indicated that the room had hidden cameras and microphones and that the

             government was recording his actions. (Tr. 277-79). Plaintiff also complained that he

             experienced visual, auditory, and tactile hallucinations at night. (Id.). Dr. Besses noted

             Plaintiff’s presentation was dramatic, his extreme beliefs about being recorded and

                                                         8




AO 72A
(Rev.8/82)
             poisoned appeared exaggerated, and questioned his credibility. (Tr. 280). Dr. Besses

             diagnosed Plaintiff with unspecified mood disorder, unspecified trauma and stressor

             related disorder, and malingering, but found that a psychotic disorder is not indicated.

             (Tr. 281). Dr. Besses concluded Plaintiff was not impaired in his ability to understand,

             carry out, and remember complex or detailed instructions; he was moderately limited for

             sustaining concentration, persistence and pace for timely completion of tasks due to

             subjective distress and chronic irritability; his ability to interact appropriately with

             coworkers, supervisors, and the public was moderately limited due to distrust of others

             and social avoidance; and he was moderately limited in his ability to adhere to a typical

             work schedule or adapt to the stressors of a typical work environment.

                   At the behest of Plaintiff’s counsel, a second psychological consultant, Dr. Steven

             Snook conducted a psychological status exam on October 5, 2016. (Tr. 68, 315-22). Dr.

             Snook found Plaintiff appeared hostile, agitated, had difficulty communicating and

             recollecting information and was minimally compliant with the examination. (Tr. 319).

             Plaintiff was oriented to person and place, his grooming and hygiene were disheveled,

             his speech was rambling, and he became non-communicative. (Tr. 322). Dr. Snook also

             noted that although Plaintiff denied suicidal ideation, he had persistent auditory

             hallucinations and paranoia and he often becomes frustrated. (Tr. 322). Dr. Snook

             further observed that while Plaintiff appeared anxious, Plaintiff did not describe

             symptoms of panic attacks, phobias, or obsessive compulsive disorder. (Tr. 322).

             Plaintiff declined to repeat four of four words immediately, he had difficulty remaining

                                                         9




AO 72A
(Rev.8/82)
             focused, and his insight and judgment were impaired. (Tr. 322). Dr. Snook observed

             Plaintiff’s speech was rambling; he became noncommunicative; he had difficulty

             recollecting information; he was only minimally compliant with the examination; his

             thought processes were deranged and disorganized; and he presented as agitated,

             anxious, hostile, and paranoid. (Tr. 317-22).

                   Dr. Snook diagnosed Plaintiff with schizophrenia, multiple episodes, currently in

             acute episode with hallucinations and cannabis use disorder, mild. (Tr. 322). Dr. Snook

             opined that Plaintiff would have no problem understanding, remembering, and carrying

             out simple instructions or making judgments on simple, work-related decisions, but

             would have a marked problem doing the same for complex instructions and complex

             work-related decisions. (Tr. 316). Dr. Snook concluded that Plaintiff would have

             difficulty sustaining concentration, persistence, and pace to permit timely completion

             of tasks due to his agitation and poor focus. (Tr. 322). Dr. Snook opined that Plaintiff

             would have an extreme problem interacting appropriately with the public and a marked

             problem interacting with supervisors and coworkers due to agitation, paranoia, hostility,

             poor emotional containment, and disorganized thought processes. (Tr. 317-22). Dr.

             Snook also found Plaintiff would have a marked problem responding appropriately to

             usual work situations and changes in a routine work setting. (Tr. 317). The remainder

             of the medical evidence has been summarized in the body of the decision of the ALJ and

             will not be repeated here except as necessary to address the issues presented.



                                                        10




AO 72A
(Rev.8/82)
             VI.   ANALYSIS OF CLAIMS OF ERROR

                   A.     The ALJ Properly Considered Dr. Snook’s Opinion

                   Plaintiff argues the ALJ erred when she considered Plaintiff’s mental health

             treatment provider, View Point Health,2 as an acceptable medical source and relied upon

             evidence from View Point to reject the opinion of Dr. Snook, an examining consultant.

             The Commissioner contends that the ALJ properly found the conclusions of Dr. Snook

             were at odds with Plaintiff’s mental status examinations at View Point, Plaintiff’s

             activities of daily living, and the ALJ’s observations of Plaintiff’s demeanor during the

             hearing. Additionally, the Commissioner contends that even if the ALJ erroneously

             referred to View Point as a treating source, Plaintiff was not prejudiced by the

             misstatement because the ALJ did not assign controlling weight to View Point’s records,

             as would be allowable for a treating physician. The Commissioner further points out

             the ALJ was required to consider View Point’s records even if View Point was not a

             treating physician.

                          1.       The ALJ’s Evaluation of Dr. Snook’s Opinion

                   Although the ALJ afforded some weight to the consultative opinion of Dr. Snook,

             the ALJ rejected Dr. Snook’s opinion that Plaintiff’s agitation and poor focus would

             cause him difficulty sustaining concentration, pace and persistence to permit the

             completion of assigned tasks. The ALJ noted that Dr. Snook’s opinion was a one-time

                    2
                       The parties frequently refer to View Point Health as “Viewpoint.” Because
             the medical records reflect that the name is View Point Health, this Court will refer
             to it as “View Point” going forward.
                                                        11




AO 72A
(Rev.8/82)
             examination, and compared Dr. Snook’s opinion to records from View Point. In the

             ALJ’s view, the records from View Point tended to show Plaintiff had a greater degree

             of mental health functioning. (Tr. 23, 24). The ALJ pointed out that View Point’s

             records reflect that Plaintiff was well-groomed, his eye contact was appropriate, his

             behavior was calm, his attitude was cooperative, his speech was clear, his mood was

             euthymic, his affect was full, thought processes were logical and within normal limits,

             and he remained fully oriented with normal thought processes and without delusions.

             (Tr. 23). The ALJ referred to Plaintiff’s medical records at View Point as being mental

             status examinations by Plaintiff’s treating physicians. (Tr. 24). The ALJ also pointed

             out that during the hearing, Plaintiff was attentive to questioning and was able to sustain

             conversation, to sustain his train of thought, and to answer questions with meaningful

             responses without confusion. (Tr. 22). Plaintiff was able to testify regarding his

             educational level, living arrangements, driving patterns, applications for jobs he applied

             for since his alleged onset date, his work at a car wash, and his ability to perform

             household chores. (Tr. 22).

                   The ALJ also rejected Dr. Snook’s opinion of Plaintiff’s extreme limitations with

             interacting with the public and his marked limitation interacting with co-workers and

             supervisors on the grounds that Dr. Snook’s conclusion was inconsistent with the

             Plaintiff’s activities of daily living. (Tr. 23). The ALJ pointed out that Plaintiff shares

             a residence with other boarders in a boarding house, and that there were no reported

             difficulties with Plaintiff living in a boarding house; that Plaintiff reported that he gets

                                                         12




AO 72A
(Rev.8/82)
             along with family and authority figures, that he goes out to dinner with his sister; that

             he can wash cars and use the money to buy beer and thus can shop and interact, and can

             socialize with people in the neighborhood when smoking marijuana.

                   The ALJ also found Plaintiff’s sister’s reports to Dr. Snook that Plaintiff suffered

             from paranoia, isolation and auditory hallucinations were inconsistent with the overall

             “mental status examinations by the claimant’s treating physicians at Viewpoint.” (Tr.

             24 (explaining that “as for reports of paranoia, isolation and auditory hallucinations,

             these reports were made to the CE by the claimant’s sister and are inconsistent with the

             overall mental status examinations by the claimant’s treating physicians at Viewpoint”

             which indicated that Plaintiff “had no perceptual disturbances, hallucinations and the

             claimant adamantly denied active ideations and symptoms of psychosis”)). The ALJ

             also credited the state agency non-examining medical consultant opinions because their

             opinions were not inconsistent with the medical evidence as a whole. (Tr. 24). Finally,

             the ALJ found Dr. Snook’s report occurred during a period in which Plaintiff was not

             taking his medication and was drinking six packs of beer every day, and smoking

             marijuana. (Tr. 24).


                          2.    The ALJ Incorrectly Referred to the Mental Health Professionals at
                                View Point as Treating Physicians, But the Error Was Harmless

                   Plaintiff first argues that the ALJ improperly elevated the status of the opinions

             from the professionals at View Point Health to that of a treating physician and relied on

             that elevated status to reject the opinion of Dr. Snook. Although Plaintiff was treated

                                                        13




AO 72A
(Rev.8/82)
             for mental health issues at View Point Health, Plaintiff is correct that the care providers

             from View Point Health cannot be considered treating physicians and were not

             acceptable medical sources. (Tr. 290-315). Generally, the opinions of treating

             physicians are given controlling weight unless good cause is shown because treating

             physicians are “most able to provide a detailed, longitudinal picture of the claimant’s

             medical impairments.” 20 C.F.R. § 416.927(d); see also Reynolds-Buckley v. Comm’r

             of Soc. Sec., 457 F. App’x 862, 864 (11th Cir. 2012). However, not every provider a

             claimant encounters qualifies as a treating source.          Pursuant to 20 C.F.R. §

             416.927(a)(2):

                   Treating source means your own acceptable medical source who provides
                   you, or has provided you, with medical treatment or evaluation and who has,
                   or has had, an ongoing treatment relationship with you. Generally, [the
                   Social Security Administration] will consider that you have an ongoing
                   treatment relationship with an acceptable medical source when the medical
                   evidence establishes that you see, or have seen, the source with a frequency
                   consistent with accepted medical practice for the type of treatment and/or
                   evaluation required for your medical condition(s). We may consider an
                   acceptable medical source who has treated or evaluated you only a few times
                   or only after long intervals (e.g., twice a year) to be your treating source if
                   the nature and frequency of the treatment or evaluation is typical for your
                   condition(s). We will not consider an acceptable medical source to be your
                   treating source if your relationship with the source is not based on your
                   medical need for treatment or evaluation, but solely on your need to obtain
                   a report in support of your claim for disability. In such a case, we will
                   consider the acceptable medical source to be a nontreating source.

             (Id.) Thus, to qualify as a treating source, the medical provider must be an acceptable

             medical source, such as a physician, and the medical source must have an ongoing

             treatment relationship with the claimant. Reynolds-Buckley, 457 F. App’x at 864;

             Nyberg v. Comm’r of Soc. Sec., 179 F. App’x 589, 591 (11th Cir. 2006); 20 C.F.R. §§
                                                         14



AO 72A
(Rev.8/82)
             404.1502(a), 416.902(a). A claimant generally has an ongoing treatment relationship

             with a physician when medical evidence establishes that the claimant sees or has seen

             the physician with a frequency consistent with accepted medical practice for the type of

             treatment and/or evaluation required for the claimant’s medical condition(s). Nyberg,

             179 F. App’x at 591, citing 20 C.F.R. §§ 404.1502, 416.902.

                   Here, there is no indication that anyone generating the medical records at View

             Point were acceptable medical sources. An acceptable medical source means a medical

             source who is a licensed physician, licensed psychologist, a licensed optometrist,

             licensed podiatrist, and a qualified speech-language pathologist.3       20 C.F.R. §§

             404.1502, 416.902. The medical records from View Point Health were authored by Mia

             Malika Wolfrey, a Licensed Master of Social Work, and Oyenike Rashidat Sanni (an

             Advanced Practice Registered Nurse). (Tr. 304, 311, 314). Nurses and social workers

             have not traditionally been considered acceptable medical sources. Everett v. Soc. Sec.

             Admin., Comm’r, No. 18-13697, 2019 WL 2522201, at *2 (11th Cir. June 19, 2019).

             Furthermore, Sanni and Wolfrey both only treated Plaintiff on one occasion. Because

             Sanni and Wolfrey were not acceptable medical sources and only treated Plaintiff on one

             occasion each, they are not entitled to any special deference as a treating physician.

             Everett, 2019 WL 2522201, at *2; Medina v. Soc. Sec. Admin., 636 F. App’x 490, 493

                    3
                     Title 20, Section 416.902 of the Code of Federal Regulations was amended in
             2017 to reflect that Licensed Advanced Practice Registered Nurses, such as Oyenike
             Rashidat Sanni, who treated Plaintiff at View Point, are acceptable medical sources.
             The regulation makes clear, however, that the amendment only applies to claims filed
             on or after March 27, 2017.
                                                       15



AO 72A
(Rev.8/82)
             (11th Cir. 2016) (explaining that nurses could not be considered a treating source

             because they are not listed in the regulations as acceptable medical sources and that

             doctor could not be considered a treatment source because he only examined the plaintiff

             on one occasion and did not have an ongoing treatment relationship with her); Lawton

             v. Comm’r of Soc. Sec., 431 F. App’x 830, 833-34 (11th Cir. 2011).

                   That being said, 20 C.F.R. § 416.927(f)(1) directs the Commissioner to use the

             same factors used to evaluate the opinions of “acceptable medical sources” when

             evaluating the opinions of “other sources.” 20 C.F.R. § 416.927(f)(1). It further

             provides that “[d]epending on the particular facts in a case, and after applying the factors

             for weighing opinion evidence, an opinion from a medical source who is not an

             acceptable medical source or from a nonmedical source may outweigh the medical

             opinion of an acceptable medical source, including the medical opinion of a treating

             source.” 20 C.F.R. § 416.927(f)(1). For example, in some cases it is appropriate to give

             more weight to the opinion of a medical source who is not an acceptable medical source

             if she provided better supporting evidence and explanation for the opinion and “the

             opinion is more consistent with the evidence as a whole.” Id. Accordingly, it was

             proper for the ALJ to consider the treating records from View Point.

                   Plaintiff contends, however, that the ALJ improperly elevated the status of the

             View Point treatment providers by diminishing the weight of Dr. Snook’s opinion due

             to Dr. Snook’s inconsistency with View Point, which the ALJ believed to be Plaintiff’s

             treating physician. In this case, the ALJ did not assign the opinion of View Point

                                                         16




AO 72A
(Rev.8/82)
             controlling weight. Nor did the ALJ appear to accord special deference to View Point

             providers as treatment physicians when rejecting the opinion of Dr. Snook. While the

             ALJ clearly relied upon the treatment records from View Point, the ALJ also considered

             the entire record when rejecting the opinion of Dr. Snook. The records from View Point

             were just one source among many sources the ALJ relied upon to reach her conclusions.

             The ALJ also credited the state agency non-examining medical consultants, who each

             found Plaintiff had no more than moderate limitations due to his mental health

             conditions. Additionally, the ALJ also concluded that Dr. Snook’s opinion was

             inconsistent with Plaintiff’s demeanor during the hearing as well as Plaintiff’s activities

             of daily living. Specifically, the ALJ cited Plaintiff’s ability to shop, drive a car, use

             pubic transportation, live in a boarding house with house mates, socialize with others,

             go out to dinner with his sister, maintain a relationship with his sister, his three brothers,

             and authority figures, and Plaintiff’s self-report to View Point just before Dr. Snook’s

             evaluation that he was actively seeking employment as indicative of a higher degree of

             mental functioning. (Tr. 22-24). The ALJ also found Dr. Snook’s opinion inconsistent

             with Plaintiff’s generally conservative treatment for mental health issues, and found that

             the medical evidence as a whole was more consistent with the notion that Plaintiff had

             more moderate impairments. (Tr. 18, 21, 24).

                    The ALJ observed that the medical evidence failed to corroborate the degree of

             debility alleged by Plaintiff and observed that notes from Newport Integrated Healthcare

             indicated that the Plaintiff reported being unemployed because he lacked motivation to

                                                          17




AO 72A
(Rev.8/82)
             drive to look for jobs because of legal restraints related to having been incarcerated, that

             his past psychiatric history was entirely negative in that he had no psychiatric treatment,

             no hospitalizations, and no suicidal ideations, no history of depression or anxiety, and

             no prescriptions for psychotropic medications. (Tr. 21). The ALJ also observed that

             Plaintiff’s mental status examination from Newport in 2014 reflected that Plaintiff had

             some slowed speech as a result of depression, but overall, his affect was appropriate,

             associations were intact, there was no psychosis, his memory was intact, and his thinking

             and cognitive functioning was normal. (Tr. 21). The ALJ further observed that Plaintiff

             was assigned a Global Assessment of Functioning score of 65, indicating only mild

             symptoms. (Tr. 21). Under these circumstances, it is apparent that the ALJ did not

             improperly elevate the status of View Point’s records.

                          3.     The ALJ’s Assessment of Plaintiff’s Impairments at Step Two Was
                                 Harmless Error

                   Plaintiff further contends that the ALJ’s reliance on View Point as the source of

             Plaintiff’s severe impairments at Step two of the sequential evaluation process also

             violates the regulations and agency policy because View Point was not an acceptable

             medical source. In support, Plaintiff notes that the ALJ found that Plaintiff suffered

             from schizoaffective disorder at Step two, and points out that only the professionals

             from View Point offered the diagnosis of schizoaffective disorder, depressive type.

             Plaintiff is correct that opinions from individuals who are not considered acceptable

             medical sources cannot establish the existence of an impairment. McGriff v. Comm’r,


                                                         18




AO 72A
(Rev.8/82)
             Soc. Sec. Admin., 654 F. App’x 469, 472 (11th Cir. 2016); Crawford v. Comm’r of Soc.

             Sec., 363 F.3d 1155, 1160 (11th Cir. 2004). Plaintiff also correctly notes that because

             the healthcare providers at View Point were not acceptable medical sources, they could

             not establish the existence of an impairment at Step two.

                   Even assuming that View Point was the only provider to diagnose schizoaffective

             disorder, however, Plaintiff does not explain why inclusion of schizoaffective disorder

             at Step two was harmful to him. “Nothing requires that the ALJ must identify, at step

             two, all of the impairments that should be considered severe.” Heatly v. Comm’r of Soc.

             Sec., 382 F. App’x 823, 825 (11th Cir. 2010); Jackson ex rel. K.J. v. Astrue, 734 F.

             Supp. 2d 1343, 1361 (N.D. Ga. 2010) (harmless error analysis at step two of child’s

             disability case). As a result, a failure to list an impairment at step two is harmless error

             when: (1) the ALJ found the plaintiff suffered from other severe impairments; (2) the

             ALJ continued with the sequential evaluation process; and (3) the ALJ considered all

             of the plaintiff’s impairments at other steps of the evaluation process. See Heatly, 382

             F. App’x. at 825 & n. 3; see also White v. Astrue, No. 1:08-CV-827, 2010 WL

             1729113, at *5 (M.D. Ala. Apr. 28, 2010); Zellner v. Astrue, No. 3:08-CV-1205, 2010

             WL 1258137, at *4 (M.D. Fla. Mar. 29, 2010); Newton v. Astrue, No. 1:06-CV-1542-

             AJB, 2008 WL 915923, at *10 (N.D. Ga. Apr. 1, 2008) (noting that courts have found

             step two error to be harmless “as long as the ALJ found at least one severe impairment

             and continued the sequential analysis and ultimately addressed all of the claimant’s

             impairments in determining her residual functional capacity”) (quoting Swartz v.

                                                         19




AO 72A
(Rev.8/82)
             Barnhart, 188 F. App’x 361, 368 (6th Cir. 2006)). At a minimum, the ALJ properly

             found one severe impairment at step two because she found that Plaintiff had cannabis

             use disorder, an opinion shared by Dr. Snook and the professionals at View Point

             Health. (Tr. 302, 310, 322). Additionally, the ALJ continued the sequential analysis

             and provided a thorough analysis of Plaintiff’s impairments and limitations at step four

             of the sequential analysis. The fact that the ALJ may have identified additional severe

             impairments at Step two which were unsupported by an acceptable medical source has

             not been shown to harm Plaintiff.

                          4.     Dr. Snook and View Point’s Records Were Not Fully Consistent

                   Plaintiff next argues the ALJ should not have relied upon View Point’s records

             to discount Dr. Snook’s opinion because Dr. Snook’s and View Point’s records were

             consistent. In support, Plaintiff points out that View Point’s records indicate that on his

             first visit, he had the following symptoms: audio and visual hallucinations, anhedonia,

             low energy, insomnia with sleep disturbance and nightmares, poor motivation, poor

             concentration, decreased appetite, worthlessness, isolation and avoidance, irritability,

             daily anxiety, and passive suicidal ideation.        (Tr. 291, 307-08).      While these

             observations do suggest that Plaintiff suffered mental health symptoms at the time, they

             are not fully consistent with Snook’s conclusions. As the ALJ observed, although View

             Point records indicated that during one visit Plaintiff was inattentive, his short term

             memory was impaired, and he was depressed, they also reflect that Plaintiff remained

             fully oriented with normal thought processes and without delusions. (Tr. 23, 307).

                                                         20




AO 72A
(Rev.8/82)
             Indeed, View Point’s records reflect that Plaintiff is oriented to person and place, that

             his associations are logical and connected, his thought content was within normal limits,

             he was able to name objects, his speech was at a normal rate and rhythm, and he denied

             hallucinations. (Tr. 306, 308). While Dr. Snook’s and View Point’s records appeared

             to agree that Plaintiff was irritable, agitated, and uncooperative, only Dr. Snook

             described Plaintiff’s presentation as notable for his hostility, paranoia, and poor

             emotional containment. (Tr. 307-08, 322). Only Dr. Snook described Plaintiff’s speech

             as rambling and at times non-communicative, noted that Plaintiff’s thought processes

             were deranged, noted that Plaintiff was only minimally compliant with the examination,

             and noted that Plaintiff had persistent auditory hallucinations and paranoia. (Tr. 319,

             321-22). Furthermore, Dr. Snook’s observations were fully inconsistent with records

             from Plaintiff’s other visit with View Point Health, which was only a few months before

             Dr. Snook’s psychological status examination and a few days before the visit at View

             Point discussed above. (Tr. 291, 315). On July 8, 2016, the social worker who saw

             Plaintiff indicated that Plaintiff’s behavior, attitude, speech, mood, and affect were

             within normal limits and Plaintiff was cooperative. (Tr. 301-02). Plaintiff’s thought

             content, memory, and cognition were within normal limits, his thought processes were

             logical, his language was clear and within normal limits, his memory was intact, and he

             had no reported perceptual disturbances. (Tr. 301-02).

                   Plaintiff next questions the ALJ’s interpretation of the evidence presented by

             Nurse Sanni at View Point that Plaintiff retained most of his functionality. Plaintiff

                                                        21




AO 72A
(Rev.8/82)
             contends that because Nurse Sanni indicated that Plaintiff had schizoaffective disorder,

             depressive type and mild cannabis use disorder, the ALJ’s conclusion that Plaintiff

             retained most of his mental functionality equates to ALJ arbitrarily substituting her own

             hunch and intuition for the diagnosis of a medical professional. The ALJ did not

             substitute her own hunch, however, and instead, adopted Nurse Sanni’s findings that

             Plaintiff suffered from schizoaffective disorder, depressive type and mild cannabis use

             disorder. (Tr. 17). Plaintiff presents no medical evidence that a person cannot both have

             schizoaffective disorder, depressive type, and mild cannabis use disorder, and also retain

             most of his mental functioning.

                   Rather than reject the diagnosis, the ALJ explains in her opinion that Plaintiff

             displayed various clinical signs consistent with the conclusion that Plaintiff retained

             most of his functionality, noting that Plaintiff remained fully oriented with normal

             thought processes and without delusion. (Tr. 23). Plaintiff’s remaining mental

             functioning is a decision reserved to the commissioner, and it is proper for the ALJ to

             make conclusions as to Plaintiff’s remaining mental functioning. Buley v. Comm’r of

             Soc. Sec., 739 F. App’x 563, 569 (11th Cir. 2018) (“Although an ALJ will consider a

             treating source’s opinion on the claimant’s residual functional capacity, the final

             responsibility for deciding this issue is reserved to the Commissioner.”); 20 C.F.R. §

             416.927(d)(2) (explaining that the final responsibility for determining a claimant’s

             residual functional capacity is reserved to the Commissioner).



                                                        22




AO 72A
(Rev.8/82)
                          5.    Plaintiff Properly Relied Upon the Entire Record When Discounting
                                Dr. Snook’s Opinion

                   Plaintiff further insists that the ALJ cherry-picked only the findings that supported

             her view without considering the negative findings from View Point. Plaintiff argues

             the ALJ did not discuss social worker Wolfrey’s notes that Plaintiff’s symptoms

             included audio and visual hallucinations, anhedonia, low energy, insomnia with sleep

             disturbance and nightmares, poor motivation, poor concentration, decreased appetite,

             worthlessness, isolation and avoidance, irritability, daily anxiety and passive suicidal

             ideation. (Tr. 291). While Plaintiff is correct that Wolfrey’s notes show Plaintiff

             reported these symptoms, there is nothing in the record that tends to show that Wolfrey

             endorsed these symptoms. (Tr. 301). Indeed, Wolfrey indicated that Plaintiff was calm

             and cooperative; that his speech, language, affect, and attitude were within normal

             limits; that his thought content was within normal limits with no paranoia, delusions, or

             perceptual disturbances; and that his memory and cognition was within normal limits.

             (Tr. 301-02). Additionally, the ALJ credited the opinions by the state agency non-

             examining medical consultants, who evaluated Plaintiff and his sister’s reports of these

             types of symptoms, yet still found Plaintiff’s mental impairment caused no more than

             moderate limits on Plaintiff’s ability to understand and remember detailed instructions,

             maintain attention and concentration for extended periods, interact with the general

             public, coworkers, and supervisors, and respond to changes in the work setting. (Tr. 84,

             97-99).


                                                        23




AO 72A
(Rev.8/82)
                   Furthermore, nothing in the regulations requires ALJs to apply an all or nothing

             approach when assessing medical opinions. Hand v. Soc. Sec. Admin., Comm’r, No. ,

             2019 WL 4447206, at *4 (11th Cir. Sept. 17, 2019); Padgett v. Comm’r of Soc. Sec., No.

             6:17-CV-1198-Orl-DCI, 2019 WL 1102193, at *3 (M.D. Fla. Mar. 8, 2019). Nor do the

             regulations require the ALJ to specifically refer to every piece of evidence. Hennes v.

             Comm’r of Soc. Sec., 130 F. App’x 343, 348 n.11 (11th Cir. 2005); Padgett, 2019 WL

             1102193, at *3 (citing Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005)). While

             the ALJ is obligated to consider all relevant medical evidence and may not cherry-pick

             facts to support a finding of non-disability while ignoring evidence that points to a

             disability finding, the ALJ need only provide enough reasoning in the decision for a

             reviewing court to conclude that the ALJ considered the plaintiff’s medical condition

             as a whole. Packer v. Comm’r, Soc. Sec. Admin., 542 F. App’x 890, 891-92 (11th Cir.

             2013). Here, the ALJ clearly considered the entire medical record as a whole.

                         6.     The ALJ Appropriately Credited the Observations of View Point’s
                                Mental Health Professionals and Adequately Explained the Impact
                                of View Point’s Records on Her Decision

                   Plaintiff next faults the ALJ’s opinion on the grounds that the ALJ did not define

             the weight she assigned the opinions of Plaintiff’s medical providers. When evaluating

             medical evidence, the ALJ must “state with particularity the weight [s]he gave the

             different medical opinions and the reasons therefore.” Hines v. Comm’r of Soc. Sec.,

             585 F. App’x 758, 765 (11th Cir. 2014) (citing Cowart v. Schweiker, 662 F.2d 731, 735

             (11th Cir. 1981)). This rule only applies to medical opinions, which are defined as

                                                       24




AO 72A
(Rev.8/82)
             “statements from acceptable medical sources that reflect judgments about the nature and

             severity of your impairment(s), including your symptoms, diagnosis and prognosis, what

             you can still do despite impairment(s), and your physical or mental restrictions. 20

             C.F.R. § 416.927(a)(1) (emphasis added). As discussed above, however, View Point’s

             records did not come from acceptable medical sources.

                   For opinions from nonmedical sources and medical sources who are not

             acceptable medical sources, the ALJ “generally should explain the weight given to

             opinions from these sources or otherwise ensure that the discussion of the evidence in

             the determination or decision allows a claimant or subsequent reviewer to follow the

             adjudicator’s reasoning, when such opinions may have an effect on the outcome of the

             case.” 20 C.F.R. § 416.927(f)(1). While the ALJ did not assign a particular weight to

             the mental status examinations by View Point, the discussion of View Point’s records

             throughout the ALJ’s decision make it clear that the ALJ credited View Point’s findings.

             At several points, the ALJ rejects Dr. Snook’s findings, in part, on the grounds of the

             records from View Point’s mental status examinations. For instance, the ALJ observed

             that although Dr. Snook found Plaintiff would likely have difficulty sustaining

             concentration, persistence, and pace due to Plaintiff’s agitation and poor focus, View

             Point noted on one visit that Plaintiff’s behavior was calm, his attitude was cooperative,

             his speech was clear, and his thought processes were logical, and his thought content

             was within normal limits. (Tr. 23). The ALJ further acknowledged that View Point

             found Plaintiff was inattentive, his short-term memory was impaired, and he displayed

                                                        25




AO 72A
(Rev.8/82)
             a depressed mood, the ALJ further credited View Point’s findings that Plaintiff was fully

             oriented, with normal thought processes, and without delusions. (Tr. 23). With respect

             to the weight given to View Point’s records, it is apparent from a review of the entire

             decision that the ALJ gave them considerable weight because she found them consistent

             with Plaintiff’s activities of daily living, his demeanor at the hearing, as well as other

             evidence in the record and relied upon it constantly to reject Dr. Snook’s opinion.

                   Although the ALJ did not assign a weight to the medical evidence generated by

             the professionals at Newport Integrated Behavioral Healthcare (“Newport”) or discuss

             this evidence at length in the opinion, the failure to assign such evidence weight was

             harmless because Newport’s records suggest a higher degree of mental functioning. The

             ALJ’s failure to articulate the weight given a treating physician’s opinion which does

             not directly contradict the ALJ’s ultimate findings is considered harmless error.

             Denomme v. Comm’r, Soc. Sec. Admin., 518 F. App’x 875, 877-79 (11th Cir. 2013);

             Wright v. Barnhart, 153 F. App’x 678, 684 (11th Cir. 2005). In this case, records from

             Newport, while noting Plaintiff’s glum mood, inattentiveness, and minimal

             communication, also noted that Plaintiff’s speech was normal, his language skills were

             intact, his associations were intact and logical, he had no signs of hallucinations,

             delusions or bizarre behavior, his thinking was logical, his though content appeared

             appropriate, his long and short term memory was intact, he could abstract and do

             arithmetic calculations, he was fully oriented, he was cooperative, and he had a Global

             Assessment of Functioning score of sixty-five. (Tr. 271).

                                                        26




AO 72A
(Rev.8/82)
                   B.     The ALJ Properly Considered Plaintiff’s Daily Activities When
                          Rejecting Dr. Snook’s Opinion

                   Plaintiff argues his daily activities do not provide a basis for rejecting Dr. Snook’s

             opinion about his limitations in interacting with coworkers, supervisors, and the general

             public because the ALJ omitted to consider (1) Plaintiff’s inability to get along with

             others at the boarding house where he stays, maintain friendships, and his belief that

             people are listening to him and are against him; (2) his inability to trust anyone other

             than his sister, and his claims that if he tried to live alone, he would be lonely; (3) his

             reliance on his sister as his caretaker and his lack of experience living independently,

             maintaining a bank account, and remembering appointments; and (4) the fact that he has

             a lot of “stuff going on his mind” and spends his days trying to clear up thoughts in his

             head. The ALJ’s opinion, however, shows that the ALJ considered Plaintiff’s abilities

             despite these limitations and based her decision on consideration of all of the evidence

             in the record, and concluded that Plaintiff was capable of a higher degree of interacting

             with the general public.

                   It is readily apparent from reviewing the ALJ’s decision that the ALJ considered

             all of Plaintiff’s mental health symptoms and resulting limitations, but decided, based

             on all of the evidence, that Plaintiff was not as seriously limited as Dr. Snook believed

             him to be. The ALJ observed that Plaintiff testified that he lived in a boarding house

             with other boarders, that he did not like the boarders coming and going all of the time,

             nevertheless, there were no reported difficulties with Plaintiff living in the boarding


                                                         27




AO 72A
(Rev.8/82)
             house. (Tr. 23). The ALJ pointed out that Plaintiff remains in the boarding house,

             despite the other boarders. (Tr. 23). Furthermore, while the ALJ acknowledged that

             Plaintiff was socially isolated, does not know his neighbors, and interacts primarily with

             his sister, the ALJ also pointed out that Plaintiff is able to go out to dinner with her (in

             public), he gets along with his family members, he is able to interact with others while

             shopping for food and beer with no reported problems, and he socializes with different

             people in his neighborhood for the purpose of smoking marijuana. (Tr. 18, 23, 55).

                   Despite Plaintiff’s contention that the ALJ did not consider his lack of

             independence from his sister and his sister’s role as a caretaker, the ALJ’s decision

             reveals that the ALJ did consider Plaintiff’s sister’s role as a caretaker. The ALJ

             acknowledged that Plaintiff’s sister prompts him about grooming and hygiene, assists

             him with chores, assists him with transportation, schedules his doctor’s appointments,

             and allows him to live in her boarding house. (Tr. 18, 20). The ALJ also observed,

             however, that Plaintiff reported he is able to complete tasks such as washing cars, he

             shops in stores with no reported problems, he drives a pickup truck two days a week to

             get food and to obtain a carwash job (meaning he can read traffic signs, avoid routine

             road hazards and appreciate on-coming and same directional traffic), and he could

             independently use public transportation with no problems. (Tr. 23-24, 49, 54, 222).

                   Although the ALJ did not specifically reference Plaintiff’s statement during the

             hearing that Plaintiff has a lot of “stuff going on his mind” and spends his days trying

             to clear up thoughts in his head, the ALJ thoroughly addressed Dr. Snook’s findings

                                                         28




AO 72A
(Rev.8/82)
             about Plaintiff’s agitation and poor focus, as well as reports of Plaintiff’s paranoia and

             hallucinations. The ALJ observed that Plaintiff’s mental health providers have not

             admitted him for inpatient care and have indicated that he had no perceptual

             disturbances or hallucinations and symptoms of psychosis, his current provider has only

             encouraged him to start group therapy, he has not had any suicidal ideations and has not

             taken any psychotropic medications, his providers have reported his thought processes

             as clear, and he is able to complete tasks like washing the interior and exterior of cars,

             drive cars, and independently utilize public transportation. (Tr. 18, 24). While

             Plaintiff’s argument that he is more limited may be a permissible view of the evidence,

             so too is the ALJ’s viewpoint, and in light of the medical evidence finding Plaintiff less

             impaired, Plaintiff’s demeanor during the hearings, and Plaintiff’s daily activities, the

             ALJ had substantial evidence to reject the more severe limitations in Dr. Snook’s

             opinion. (Tr. 75-86, 89-101, 269-72, 280-281, 301-02).

                   Plaintiff contends that his activities of daily living are not particularly probative

             because they at most show that he is capable of sporadic and intermittent activities of

             short duration. Participation in everyday activities of short duration, such as housework

             or fishing, does not disqualify an claimant from disability. Lewis v. Callahan, 125 F.3d

             1436, 1441 (11th Cir. 1997). In this case, however, the ALJ addresses daily activities

             that reflect Plaintiff’s ability to interact on a long-term basis over time, such as the fact

             that Plaintiff lives in a boarding house with others, yet there are no reported problems

             and that Plaintiff has maintained long-term relationships with his sister and his brothers.

                                                          29




AO 72A
(Rev.8/82)
             (Tr. 23-24).

                   Additionally, the ALJ did not merely rely upon Plaintiff’s limited daily activities,

             the ALJ also relied upon Plaintiff’s medical records, Plaintiff’s demeanor at the hearing,

             Plaintiff’s treatment records, the state agency reviewing medical consultant opinions,

             Plaintiff’s and his sister’s statements about his abilities, and the examining consultants’

             opinions to ascertain the whole picture of Plaintiff’s ability. Babeau v. Berryhill, No.

             7:18-CV-1369-CLS, 2019 WL 2435867, at *2 (N.D. Ala. June 11, 2019) (explaining

             that while it would not have been appropriate for the ALJ to rely upon the activities of

             daily living alone, the ALJ’s assessment of Plaintiff’s ability also included his medical

             records and was therefore supported by substantial evidence). In this case, the state

             agency non-examining medical consultants also reviewed Plaintiff’s treatment records,

             statements from Plaintiff and his sister, and the mental status examination conducted by

             Dr. Besses, the examining consultant. The state agency non-examining medical

             consultants found Plaintiff was no more than moderately limited in any of the areas of

             mental functioning. (Tr. 82-87, 97-99). The state agency non-examining medical

             consultants also relied upon the assessment of Dr. Besses, who found Plaintiff (1) was

             not impaired in his ability to understand, carry out and remember complex or detailed

             instructions; (2) moderately limited for sustaining concentration, persistence and pace

             for timely completion of assigned tasks due to subjective distress and chronic irritability;

             (3) moderately limited in his ability to interact appropriately with coworkers,

             supervisors, and the public; (4) moderately limited in his ability to adhere to a typical

                                                         30




AO 72A
(Rev.8/82)
             work schedule; and (5) moderately limited in his ability to adapt to the stressors of a

             typical work environment.

                    Plaintiff argues the ALJ’s reliance on state agency medical consultants is not

             persuasive because they did not have the benefit of later-submitted evidence, including

             the third party statement from Plaintiff’s sister, the records from View Point, or Dr.

             Snook’s opinions. It is true that the state agency medical consultants did not have a

             copy of Plaintiff’s sister’s letter dated July 20, 2016, in which Plaintiff’s sister indicated

             that Plaintiff has difficulty communicating with people, suffers from violent agitation,

             anxiety attacks, delusions, audio hallucinations, has difficulty concentrating, and has

             difficulty remembering and carrying out basic instructions. (Tr. 255). The state agency

             consultants did, however, have the benefit of third-party function reports Plaintiff’s

             sister prepared. (Tr. 78, 93). Therein, Plaintiff’s sister reported that he has trouble

             adjusting to strangers and changes in his routine, that he often becomes irritable and

             sometimes paranoid, that he is uncomfortable with authority and paranoid around

             strangers, that he has to have reminders to take medicine and to groom himself, that it

             is not safe for him to perform yard work, and that he has trouble with memory,

             concentration, understanding, talking, completing tasks, and getting along with others.

             (Tr. 195, 198, 200). The state agency consultants also had the benefit of Dr. Besses’

             report which included information from an interview of Plaintiff’s sister. (Tr. 278).

             Plaintiff’s sister reported to Dr. Besses that Plaintiff had recently been isolating himself

             from family members, and he had been having episodes where he would get agitated, he

                                                          31




AO 72A
(Rev.8/82)
             would be uncooperative, he wanted to be alone, and he acted suspicious and

             confrontational. (Tr. 278). Plaintiff’s sister also described examples of Plaintiff’s

             paranoid behavior at home and times in which Plaintiff had been complaining of

             “hearing family members who are no longer alive or who are not present.” (Tr. 279).

             Plaintiff, himself, described hallucinations he claimed to have as well as his belief that

             people and/or the government were listening in him with microphones in the ground.

             (Tr. 279). Thus, Plaintiff’s sister’s letter is consistent with her former function reports

             and interview with Dr. Besses, which were available to the state agency consultants.

             Thus, the fact that the letter from Plaintiff’s sister was not available in the record for the

             state agency consultants is immaterial because it was cumulative.

                    Similarly, although the non-examining consultants did not have the benefit of

             View Point’s records, they had the benefit of records from Newport Integrated

             Behavioral Health (“Newport”) and Dr. Besses. There is no indication that Plaintiff’s

             condition significantly changed when View Point began treating Plaintiff. On review

             of these records, Plaintiff complained of the same types of symptoms to Dr. John Moseri

             at Newport. (Tr. 269). Plaintiff reported worsening depression symptoms as well as

             psychotic symptoms, hallucinations, paranoia, and delusions. (Tr. 269). Dr. Moseri

             noted that Plaintiff’s behavior was described as disorganized, episodes of inappropriate

             anger were described, delusional ideas had been expressed and reported by others,

             memory difficulties were present, and that he was inattentive and irritable. (Tr. 269,

             271). Also, as discussed above, the same types of symptoms were reported to Dr.

                                                          32




AO 72A
(Rev.8/82)
             Besses. (Tr. 276-81).

                   While it is also true that the non-examining medical consultants did not have the

             benefit of Dr. Snook’s report, Dr. Snook’s report just appears to be a different

             interpretation on the same symptoms and evidence as available to Dr. Besses and the

             non-examining medical consultants. There is no indication that the behavior and

             reported symptoms evaluated by Dr. Snook were significantly different from the

             behavior Plaintiff exhibited during his visit to Dr. Besses. Plaintiff presented to Dr.

             Snook as hostile, agitated, and non communicative. (Compare Tr. 320, 322 with Tr.

             276-81). Similarly, Dr. Besses opined that Plaintiff displayed a predominately agitated

             and fearful affect, was distracted and off-task, presented as suspicious, indicated that

             Plaintiff’s thought process was characterized by frequent derailment while talking,

             Plaintiff’s voice was soft and hard to follow, Plaintiff was uncooperative, and Dr. Besses

             suspected that Plaintiff was malingering. (Tr. 276-81). There is no indication that

             Plaintiff’s condition significantly changed for the worse upon seeing Dr. Snook. Thus,

             the fact that the non-examining medical consultants did have the benefit of Dr. Snook’s

             report is not a basis for rejecting their opinion.

                   C.     The ALJ’s Consideration of Plaintiff’s Demeanor at the Hearing

                   Plaintiff further contends that his demeanor at the hearing were not inconsistent

             with his symptoms, that the ALJ did not explain how his purported capabilities at the

             hearing contradict his alleged symptoms, and that the ALJ did not state which symptoms

             and functional limitations were found to be unsupported. In response, the Commissioner

                                                         33




AO 72A
(Rev.8/82)
             points out that the ALJ only assigned Plaintiff’s demeanor at the hearing “slight weight,”

             that his demeanor was only a factor among many the ALJ considered, and that Plaintiff’s

             demeanor during the hearing, when considered in light of the contemporaneous medical

             evidence, did not support the degree of severity, intensity, and persistence of Plaintiff’s

             symptoms.

                   In this case, Plaintiff alleges that he has trouble sleeping, that his family has to

             remind him to do things, that he has problems getting along with his family, friends and

             neighbors and needs to be alone, and that he has trouble with talking, completing tasks,

             concentration, understanding, and following instructions. (Tr. 219-223). Likewise,

             Plaintiff’s sister stated that he gets irritable and paranoid, has trouble adjusting to

             strangers and changes in his routine, he has trouble following instructions, that he needs

             verbal direction and constant supervision depending on the task, and agrees that he has

             difficulty with talking, memory, completing tasks, concentration, understanding,

             following directions, and getting along with others. (Tr. 195-200). It is true that the

             ALJ did not explicitly spell out every way in which Plaintiff’s complaints of symptoms

             were less credible due to his performance at the hearing. Nevertheless, not much of an

             inferential leap is required to discern that the ALJ was discussing Plaintiff’s ability to

             interact with others, to maintain concentration, to remember, and to communicate. It is

             apparent that when the ALJ discussed Plaintiff’s attentiveness during questioning,

             ability to sustain conversation and maintain his train of thought, and answer questions

             with meaningful responses without confusion, the ALJ was considering Plaintiff’s

                                                         34




AO 72A
(Rev.8/82)
             ability to concentrate, be attentive, remember, communicate, and interact with others

             under stressful situations. (Tr. 22). Indeed, the ALJ spelled out that there was no

             evidence that Plaintiff had difficulty understanding verbal communications or

             expressing himself verbally. (Tr. 22). This conclusion is bolstered by the fact that the

             ALJ pointed out that Plaintiff was able to testify regarding his educational level, living

             arrangements, ability to drive, his applications for jobs, his work at a car wash and the

             amount he was paid per car, as well as his mental health treatment and side effects of his

             medications. (Tr. 22).

                   Plaintiff contends that his performance at the hearing was consistent with his

             symptoms because the ALJ had to tell him to raise his voice and to give verbal

             responses. Additionally, Plaintiff testified at some point that he did not feel too good,

             requested some water, left the hearing room, and then when he returned to the room, he

             gave many one-word responses to the ALJ’s questions. Finally, at one point Plaintiff

             confessed that he was nervous, that he felt like he was a fish in a fish bowl and that with

             all the questions, he was just ready to go, and that he felt like he was a bunch of different

             pieces of broken glass and that he was trying to put it together, but it was not coming

             together. While there is evidence that Plaintiff was nervous, uncomfortable, and

             sometimes awkward during the hearing, it would not require severe mental health

             symptoms for one to be nervous or uncomfortable during the hearing. Moreover, the

             fact remains that Plaintiff was able to perform despite feeling uncomfortable, his

             nervousness, and despite his impairments. The ALJ is permitted to take notice and

                                                          35




AO 72A
(Rev.8/82)
             consider Plaintiff’s performance at the hearing as long as she does not discredit

             Plaintiff’s complaints about his symptoms solely on that basis. Macia v. Bowen, 829

             F.2d 1009, 1011 (11th Cir. 1987).

                   Here, as noted above, the ALJ examined the entire record when rejecting

             Plaintiff’s complaints of symptoms.        The ALJ considered the opinions of the

             professionals who treated Plaintiff, Plaintiff’s daily activities, Dr. Snook’s opinion, and

             the nonexamining state agency medical consultants. (Tr. 20-24). Furthermore, Plaintiff

             does not show how his struggles at the hearing supports the notion that his mental health

             capacity was more limited than that identified in the ALJ’S RFC finding. Consistent

             with Plaintiff’s performance at the hearing, the RFC indicated that Plaintiff was able to

             maintain concentration for periods of two hours at a time during an eight-hour work day,

             was able to ask simple questions in a nonpublic area, and his interaction with the general

             public, coworkers, and supervisors should be brief, superficial and occasional. (Tr. 19).

                   D.     Consideration of Listing 12.03

                   Finally, Plaintiff contends that the ALJ erred because she did not explicitly

             address listing 12.03. In support, Plaintiff avers that he specifically requested that the

             ALJ consider his eligibility to meeting listing 12.03 and points out that he qualifies for

             the listing because he has a diagnosis of schizoaffective disorder and Dr. Snook’s

             findings show that he meets each of the elements of the listing. In response, the

             Commissioner contends that Plaintiff’s argument is cursory and fails to reference

             specific objective medical findings showing how he satisfies the criteria of listing 12.03.

                                                         36




AO 72A
(Rev.8/82)
                   At step three of the sequential evaluation process, the ALJ must determine

             whether the claimant’s impairments meet or equal the criteria contained in the Listings

             of Impairments. 20 C.F.R. § 416.924(d); 20 C.F.R., pt. 404, subpt. P, app. 1. A

             claimant is conclusively presumed to be disabled if he meets or equals the level of

             severity of a listed impairment. Perkins v. Comm’r, Soc. Sec. Admin., 553 F. App’x

             870, 872 (11th Cir. 2014), citing Crayton v. Callahan, 120 F.3d 1217, 1219 (11th Cir.

             1997). “In order to meet a listing, the claimant must meet all of the specified medical

             criteria, and an impairment that fails to do so does not qualify no matter how severely

             it meets some of the criteria.” Perkins, 553 F. App’x at 872, citing Sullivan v. Zebley,

             493 U.S. 521, 530 (1990). Plaintiff bears the burden of proving his impairment meets

             a listing. Perkins, 553 F. App’x at 872; Wilbon v. Comm’r Soc. Sec., 181 F. App’x 826,

             828 (11th Cir. 2006), citing Wilkinson o/b/o Wilkinson v. Bowen, 847 F.2d 660, 662

             (11th Cir. 1987).

                   In this case, the ALJ did not specifically address whether Plaintiff met listing

             12.03. Although the ALJ must consider the listings, there is no requirement that the ALJ

             mechanically recite the evidence leading to her ultimate determination, and a finding

             that the claimant’s impairments are not contained in the listings may be implied by the

             ALJ’s decision. James v. Comm’r of Soc. Sec. Admin., 657 F. App’x 835, 837 (11th

             Cir. 2016) (explaining that although it was true that ALJ never explicitly discussed

             whether the claimant met Listing 12.05(c), a finding that the claimant’s impairments are

             not contained in a listing may be implied in the decision); Flemming v. Comm’r of the

                                                       37




AO 72A
(Rev.8/82)
             Soc. Sec. Admin., 635 F. App’x 673, 676 (11th Cir. 2015) (explaining that the fact that

             the ALJ did not mention Listings 12.02 or 12.03 at step three does not mean the ALJ did

             not consider those listings and that “in the absence of an explicit determination, [the

             court] may infer from the record that the ALJ implicitly considered and found that a

             claimant’s disability did not meet a listing”); Gray ex rel. Whymss v. Comm’r of Social

             Sec., 454 F. App’x 748, 749-50 (11th Cir. 2011); Davenport v. Astrue, 403 F. App’x

             352, 354 (11th Cir. 2010); Hutchison v. Bowen, 787 F.2d 1461, 1463 (11th Cir. 1986).

             For instance, where the decisions shows that the ALJ considered and discussed the

             plaintiff’s impairments relevant to the listing, but found that they were not as severe as

             what was called for the in the listing, no reversal for consideration of the listing is

             required. Flemming,635 F.app’x at 677.

                   In this case, although the ALJ did not directly address Listing 12.03, it is apparent

             that she implicitly found that Plaintiff did not meet the listing. Listing 12.03 requires

             as follows:

                   12.03 Schizophrenia spectrum and other psychotic disorders (see 12.00B2),
                   satisfied by A and B, or A and C:

                   A. Medical documentation of one or more of the following:
                   1. Delusions or hallucinations;
                   2. Disorganized thinking (speech); or
                   3. Grossly disorganized behavior or catatonia.

                   AND

                   B. Extreme limitation of one, or marked limitation of two, of the following
                   areas of mental functioning (see 12.00F):
                   1. Understand, remember, or apply information (see 12.00E1).

                                                        38




AO 72A
(Rev.8/82)
                   2. Interact with others (see 12.00E2).
                   3. Concentrate, persist, or maintain pace (see 12.00E3).
                   4. Adapt or manage oneself (see 12.00E4).

                   OR

                   C. Your mental disorder in this listing category is “serious and persistent;”
                   that is, you have a medically documented history of the existence of the
                   disorder over a period of at least 2 years, and there is evidence of both:
                   1. Medical treatment, mental health therapy, psychosocial support(s), or
                   a highly structured setting(s) that is ongoing and diminishes the symptoms
                   and signs of your mental disorder (see 12.00G2b); and
                   2. Marginal adjustment, that is, you have minimal capacity to adapt to
                   changes in your environment or to demands that are not already part of
                   your daily life (see 12.00G2c).

             Listing 12.03, 20 C.F.R. pt. 404, subpt. P, app. 1 § 12.03 (2017).

                   In this case, it is clear from the opinion that the ALJ did not find that Plaintiff met

             the requirements of paragraph B because she did not include that Plaintiff had an

             extreme or marked limitation in any of the areas of mental function. (Tr. 18).

             Furthermore, the ALJ explicitly found Plaintiff did not meet the paragraph C criteria

             with respect to listings 12.04 and 12.06. (Tr. 17, 19). The paragraph C criteria for

             listings 12.04 and 12.06 are exactly the same as the paragraph C criteria for listing

             12.03. Plaintiff does not dispute the reasoning the ALJ offered for why Plaintiff did not

             meet the Paragraph C criteria. Under these circumstances, it is apparent the ALJ

             implicitly found that Plaintiff did not meet listing 12.03.

                                                 CONCLUSION

                   For the reasons stated above, it is hereby ORDERED that the decision of the



                                                         39




AO 72A
(Rev.8/82)
             Commissioner be AFFIRMED.

                 SO ORDERED this   27    day of September, 2019.



                                           /s/LINDA T. WALKER
                                           LINDA T. WALKER
                                           UNITED STATES MAGISTRATE JUDGE




                                              40




AO 72A
(Rev.8/82)
